Putnam Investments One Post Office Square Boston, MA 02109 October 2, 2015 Securities and Exchange Commission treet, NE Washington, DC 20549 RE: Putnam Arizona Tax Exempt Income Fund (Reg. Nos. (33-37992) (811-06258) Post-Effective Amendment No. 31 to Registration Statement on Form N-1A Putnam Massachusetts Tax Exempt Income Fund (Reg. Nos. (33-5416) (811-04518) Post-Effective Amendment No. 40 to Registration Statement on Form N-1A Putnam Michigan Tax Exempt Income Fund (Reg. Nos. (33-8923) (811-04529) Post-Effective Amendment No. 40 to Registration Statement on Form N-1A Putnam Minnesota Tax Exempt Income Fund (Reg. Nos. (33-8916) (811-04527) Post-Effective Amendment No. 40 to Registration Statement on Form N-1A Putnam New Jersey Tax Exempt Income Fund (Reg. Nos. (33-32550) (811-05977) Post-Effective Amendment No. 31 to Registration Statement on Form N-1A Putnam Ohio Tax Exempt Income Fund (Reg. Nos. (33-8924) (811-04528) Post-Effective Amendment No. 40 to Registration Statement on Form N-1A Putnam Pennsylvania Tax Exempt Income Fund (Reg. Nos. (33-28321) (811-05802) Post-Effective Amendment No. 33 to Registration Statement on Form N-1A (collectively, the “Amendments”) Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, each Fund hereby certifies that the form of Prospectus and Statement of Additional Information that would have been filed on behalf of the Funds pursuant to Rule 497(c) upon the effectiveness of the Post-Effective Amendments referenced above to the Funds’ Registration Statements on Form N-1A (the “Amendments”) would not have differed from that contained in the Amendments, which are the most recent amendments to such Registration Statements and were filed electronically on September 28, 2015. Comments or questions concerning this certificate may be directed to James F. Clark at 1-800-225-2465, ext. 1-8939. Very truly yours, Putnam Arizona Tax Exempt Income Fund Putnam Massachusetts Tax Exempt Income Fund Putnam Michigan Tax Exempt Income Fund Putnam Minnesota Tax Exempt Income Fund Putnam New Jersey Tax Exempt Income Fund Putnam Ohio Tax Exempt Income Fund Putnam Pennsylvania Tax Exempt Income Fund By: /s/ Jonathan S. Horwitz Jonathan S. Horwitz Executive Vice President, Principal Executive Officer and Compliance Liaison cc: James Thomas, Esq., Ropes & Gray LLP
